Citation Nr: 0802200	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-42 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
disability, to include on a secondary basis.

2.  Entitlement to service connection for left knee 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1968.  The veteran also had periods of active duty 
for training (ACDUTRA) while serving in the National Guard 
from February 1972 to December 1977.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2006, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.

When the case was previously before the Board in March 2007, 
it was remanded for additional development.  The case has 
since been returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  A right knee disability was not present within one year 
of the veteran's discharge from active duty, was not present 
during a period of ACDUTRA, and is not etiologically related 
to active duty, ACDUTRA or service-connected disability.

2.  A left knee disability was not present within one year of 
the veteran's discharge from active duty, was not present 
during a period of ACDUTRA, and is not etiologically related 
to active duty, ACDUTRA or service-connected disability.




CONCLUSIONS OF LAW

1.  A right knee disability was not incurred or aggravated 
during active duty or ACDUTRA, its incurrence or aggravation 
during active duty may not be presumed, and it is not 
proximately due to or the result of service connected 
disability.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 
(2007).

2.  A left knee disability was not incurred or aggravated 
during active duty or ACDUTRA, its incurrence or aggravation 
during active duty may not be presumed, and it is not 
proximately due to or the result of service connected 
disability.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
mailed in December 2003, following initial adjudication of 
these claims.  Additional notice under the VCAA was sent in 
January 2005 and September 2006.  These letters informed him 
that he should submit any pertinent evidence in his 
possession, and also provided notice with respect to the 
disability rating and effective date elements of the claims.  
Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims most recently in July 
2007.  There is no indication or reason to believe that any 
ultimate decision of the RO on the merits of these claims 
would have been different had VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that the any procedural errors 
in the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice- connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (2007).  See also, 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records are negative for evidence of a 
disorder of either knee, and there is no post-service medical 
evidence suggesting the presence of such a disorder until 
many years after the veteran's final period of ACDUTRA in 
1977.  

Although a private physician who began treating the veteran 
in 2004 has provided a December 2006 statement indicating 
that the veteran sustained injuries while on active duty and 
subsequently developed arthritis of his knees and left ankle, 
the physician did not provide an opinion addressing the 
etiology of either knee disability.  In fact, there is no 
medical evidence of a nexus between disability of either knee 
and the veteran's active duty, ACDUTRA and/or service-
connected disability.  

Moreover, a VA physician who examined the veteran and his 
claims folder in January 2005 has opined that the veteran's 
bilateral knee disability is unrelated to his active duty.  
In addition, another VA examiner who examined the veteran and 
his claims folder in May 2007 has essentially stated that he 
is unable to link the veteran's left or right knee disability 
to his military service or service-connected disability 
without resorting to speculation.

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and his military service or service-
connected disability, is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against these claims.


ORDER

Service connection for a right knee disability, to include on 
a secondary basis, is denied.

Service connection for a left knee disability, to include on 
a secondary basis, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


